DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 5 is allowable. Claims 11 - 14, 21 - 22, and 29 (as amended below), previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the species set forth in the Office action mailed on 12/01/2020, is hereby withdrawn and claims 11 - 14, 21 - 22, and 29 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rita Lin on 11/16/2021 and in subsequent electronic communications.

The application has been amended as follows: 

In the claims:

1. (Currently Amended)         An implantable ostomy device comprising:
                        an outer shell defining an internal cavity, said outer shell comprising: one or more biocompatible surfaces [[constructed]] configured to attach under the skin to the subcutaneous tissues of the skin; [[and having]]  and an external connector configured to connect the internal cavity to the exterior of the skin adjacent the outer shell; [[and]]                         a bowel connectorconfigured to connect to a patient's bowel [[to create]] as a stoma to the implantable ostomy device; and
comprising: an entry aperture positioned and configured to receive contents from the bowel through the stoma and into the inner container through the bowel connector; and and configured to allow the contents to exit the inner container through the exit aperture and through the external connector of the outer shell 

5. (Currently Amended) 	An implantable ostomy pouching device comprising:
		a container defining a cavity, the container comprising [[having]] a container bowel aperture, , the container further comprising one or more biocompatible surfaces [[constructed]] configured to attach under the skin to the subcutaneous tissues between a patient's skin and abdominal muscle; said container further comprising a first entry and a first exit;
		a bowel connector configured to connect to a patient’s bowel as a stoma to said implantable ostomy pouching device,
		an inner bag inside said container, said inner bag [[having]] comprising a second entry positioned and configured to receive contents from the bowel through the stoma and into the inner bag through the bowel connector; and a second exit positioned and configured to allow the contents to exit the inner bag and the container through the external connector of the container and the first exit to the outside of the patient's body; and


9. (Currently Amended)	The device of claim 5, wherein the inner bag further comprises 

16. (Canceled)

29. (Currently Amended)	An ostomy pouching device comprising:
		an implantable container [[having]] comprising a container bowel aperture, a container external aperture, an external connector configured to connect an internal cavity of the implantable container to the exterior of the skin adjacent the implantable container, and a gas tunnel;
		a bowel connector [[adapted]] configured to connect to  as a stoma to said implantable container; and
		an inner container inside said implantable container, said inner container comprising: an entry aperture positioned and configured to receive contents from the bowel through the stoma and into the inner container through the bowel connector; and an exit aperture positioned and configured to allow the contents to exit the inner container through the external aperture and through the external connector of the implantable container to the outside of the patient's body;
		wherein said implantable container is made of a material stable as an implant comprising one or more biocompatible surfaces configured to attach under the skin to the subcutaneous tissues of the skin.

30. (Currently Amended)	A method of creating a stoma inside a patient’s body comprising;
		placing an implantable ostomy pouching device according to Claim 5 between the patient’s skin and abdominal muscle 
	attaching the portion of a bowel of said patient to the container to said bowel connector as a stoma 

31. (Currently Amended)	A method of replacing an inner bag in a container implanted in a patient’s body, said method comprising;
		removing an inner bag from an implantable ostomy pouching device according to Claim 5 through the external aperture of said implantable container;
		inserting a new inner bag into said implantable container; and securing said inner bag to said implantable container.

32. (Currently Amended)	A method of reconnecting a severed bowel comprising;
	providing an implantable ostomy device of Claim 1, wherein the bowel connector further comprises an upstream leg connected to an upstream end of a bowel, a downstream leg connected to a downstream end of a bowel, and an ostomy leg
		connected to the ostomy device;
		removing a first stopper from said downstream leg; and
		placing an ostomy stopper within said ostomy leg;
		wherein once said first stopper is removed and said ostomy stopper is placed within said ostomy leg, waste matter can travel from said upstream end of a bowel to said downstream end of a bowel.

33. (Currently Amended)	An implantable ostomy device comprising:
		an implantable container comprising one or more biocompatible surfaces [[constructed]] configured to attach to the subcutaneous tissues between the skin and the abdominal muscle of a patient, said implantable container comprises of a skin-facing upper member [[having]] comprising an exit aperture and an external connector configured to connect an internal cavity of the implantable container to the exterior of the skin adjacent the implantable container, and a muscle-facing base member [[having]] comprising a bowel aperture,
a bowel connector configured to connect to a bowel of a user as a stoma to said implantable container; and
	an inner container inside said implantable container, said inner container comprising an entry aperture positioned and configured to receive contents from the bowel through the stoma and into the inner container through the bowel connector, and an exit aperture positioned and configured to allow contents to exit the inner container through the exit aperture and through the external connector of the implantable container to the outside of the patient's body;
		wherein said implantable container is made of a material stable as an implant.

34. (Currently Amended)	The device of claim 33, wherein the inner container is an inflatable bag within the implantable container.

37. (Currently Amended)	A method of implanting an ostomy device comprising:
	placing an ostomy device according to Claim 33 with [[an]] the internal cavity defined by the skin-facing upper member and muscle-facing base memberthe patient’s 
bowel aperture of the muscle-facing base member, through the internal cavity and through the exit aperture of the skin-facing member;
	allowing patient's tissue to adhere to the external surface of the ostomy device; and removing the bowel in the internal cavity between the skin-facing upper member and the muscle-facing base member.

38. (New) The device of claim 1, wherein said inner container is removable through said external connector.

Allowable Subject Matter
Claims 1 - 15 and 17 - 38 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Smith et al. (US 5,690,620 A1), fails to show or make obvious the claimed combination of elements, particularly the limitations as set for in in the independent claims 1, 5, , which recites features not taught or suggested by the prior art.
In particular, the device of Smith is not configured to attach beneath the skin and as such does not have biocompatible surfaces configured for implantation as claimed. Similarly, the device of Smith does not have an external connector, or equivalent structures, configured to connect an internal cavity of the implantable container to the exterior of the skin adjacent the implantable container.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781